     Case 3:16-cv-02595-D Document 108 Filed 04/24/19                    Page 1 of 4 PageID 2051


                              UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

ALFREDO LOPEZ and JULIO                            §
HUESCA; Individually and on behalf of              §
all others similarly situated,                     §
                                                   §
      Plaintiffs,                                  §
                                                   §
v.                                                 §        CIVIL ACTION NO. 3:16-cv-02595-D
                                                   §
RELIABLE CLEAN-UP AND                              §
SUPPORT SERVICES, LLC,                             §
RELIABLE BROTHERS                                  §
CONSTRUCTION, LLC, DANIEL                          §
SANTOS, and LUCIANO SANTOS,                        §
                                                   §
      Defendants,                                  §

                    DEFENDANTS’ UNOPPOSED MOTION TO EXTEND TIME

TO THE HONORABLE JUDGE OF SAID COURT:

         COME NOW, Defendants Reliable Clean-up and Support Services, LLC, Reliable

Brothers Construction, LLC, Daniel Santos, and Luciano Santos (collectively “Defendants”),

and pursuant to Federal Rule of Civil procedure 6(b), hereby move to extend the deadline to

respond to Plaintiffs’ Motion for Attorney’s Fees (Doc # 102), and would respectfully show

unto this Court the following:

                                                       I.

         1.         The undersigned needs additional time to further examine, analyze and study

                    Plaintiffs’ Motion and the extensive data included in its exhibits, and thus be able

                    to draft and file a complete and accurate response to same.

         2.         The undersigned currently faces the challenging and demanding task to closely

ALFREDO LOPEZ, ET.AL. VS. RELIABLE CLEAN-UP AND SUPPORT SERVICES, LLC, ET.AL. – DEF’S UNOPPOSED MTN TO
EXTEND TIME – PAGE 1 OF 4
  Case 3:16-cv-02595-D Document 108 Filed 04/24/19                   Page 2 of 4 PageID 2052


               review in detail over 530 entries off the extensive attorney’s timesheet, provided

               by Plaintiffs as part of their Motion’s exhibits. The analysis of said timesheet

               entries is still on-going as of today.

       3.      Also, to date Defendants have not been able to decide and narrow down on an

               attorney’s fees expert to scrutinize and dissect Plaintiffs’ attorney’s fees, rates,

               etc. Respectable experts in the required area with good credentials and strong

               backgrounds are difficult to find.

       4.      In addition, the undersigned is currently on a family trip with his son who is on

               Spring break, for the latter attends a private school whose break started on April

               15, 2019, during Holy week, for two weeks.

       5.      Therefore, as shown above, Defendants need additional time to draft and file a

               complete and accurate response to Plaintiffs’ Motion for Attorney’s fees.

                                                  II.

       1.      Plaintiffs filed their Motion for Attorney’s fees on April 4, 2019. (Doc # 102).

       2.      Defendants’ response is currently due Thursday, April 25, 2019.

       3.      Thus, Defendants respectfully ask the Court to extend their time to respond 30

               days from today’s date, to Friday, May 24, 2019.

       4.      The undersigned communicated with Plaintiffs’ Counsel Aaron Johnson via both

               text message and telephonically on April 23, 2019, in the afternoon, explaining

               and discussing the above mentioned reasons for Defendants’ request for

               additional time to respond.

       5.      Plaintiffs’ Counsel has stated that he was “ok” with Defendants’ extension of time


ALFREDO LOPEZ, ET.AL. VS. RELIABLE CLEAN-UP AND SUPPORT SERVICES, LLC, ET.AL. – DEF’S UNOPPOSED MTN TO
EXTEND TIME – PAGE 2 OF 4
  Case 3:16-cv-02595-D Document 108 Filed 04/24/19                   Page 3 of 4 PageID 2053


               to respond until May 24, 2019, and that he did not oppose this Defendants’

               Motion to extend time.

       6.      This Motion is filed not so to cause undue delay, but so that justice may be done.

                                                 III.
               WHEREFORE, Defendants respectfully request the Court that the stated

request to extend the time to respond to Plaintiffs’ Motion for Attorneys’ fees to May 24, 2019,

be granted herein.

                                                        Most Respectfully Submitted,
                                                        ARMANDO P. DURAN, PLLC

                                                        By: /s/ Armando P. Duran
                                                        Armando P. Duran, Esq., SBN: 00793657
                                                        P. O. Box 516
                                                        Alamo, Texas 78516
                                                        T. (956) 781-2299 F. (888) 781-1093
                                                        apduran@rgv.rr.com
                                                        ATTORNEY FOR DEFENDANTS,                         A




ALFREDO LOPEZ, ET.AL. VS. RELIABLE CLEAN-UP AND SUPPORT SERVICES, LLC, ET.AL. – DEF’S UNOPPOSED MTN TO
EXTEND TIME – PAGE 3 OF 4
  Case 3:16-cv-02595-D Document 108 Filed 04/24/19                   Page 4 of 4 PageID 2054


                              CERTIFICATE OF CONFERENCE

       I, the undersigned Counsel, hereby certify that on the 23rd day of April , 2019, I have

consulted with Plaintiffs’ Counsel Mr. Aaron Johnson, Esq., via both text message and

telephonically, on whether or not he opposed Defendants’ request to extend the time to respond

to Plaintiffs’ Motion and whether or not he opposed this Motion. Mr. Johnson has stated that he

is ok with the new deadline to respond of May 24, 2019, and that he does not oppose this

Motion.

                                                      /s/ Armando P. Duran
                                                      Armando P. Duran




                                 CERTIFICATE OF SERVICE

       I, the undersigned Counsel, hereby certify that on this 24th day of April, 2019, I have

forwarded a copy of the foregoing document to Plaintiffs’ Counsel and to all Counsel of record,

as prescribed by law.

                                                      /s/ Armando P. Duran
                                                      Armando P. Duran




ALFREDO LOPEZ, ET.AL. VS. RELIABLE CLEAN-UP AND SUPPORT SERVICES, LLC, ET.AL. – DEF’S UNOPPOSED MTN TO
EXTEND TIME – PAGE 4 OF 4
